In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Dabiri, J.), dated June 27, 2006, which denied her cross motion pursuant to CPLR 3025 for leave to amend the complaint to name Alamo Financing, L.P, and ANC Rental Corporation as additional defendants. Application by the plaintiff for leave to appeal to the Court of Appeals, in the event that the order is affirmed.
Ordered that the order is affirmed, with costs; and it is further,
Ordered that the plaintiffs application for leave to appeal to the Court of Appeals is granted, and the following question is certified to the Court of Appeals: Was the decision and order of this Court properly made?
Under Jones v Bill (34 AD3d 741 [2006], lv granted in part, dismissed in part 9 NY3d 954 [2007]), the plaintiffs proposed cause of action against Alamo Financing, L.P, and ANC Rental Corporation is barred by the Graves Amendment (49 USC § 30106), and thus the Supreme Court properly denied the plaintiffs cross motion for leave to amend the complaint to name those two parties as additional defendants.
The plaintiffs remaining contentions are without merit. Prudenti, P.J., Crane, Fisher and McCarthy, JJ., concur.